Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gabriel H. Acosta, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2013) petition. We have reviewed the record and find no reversible error.* Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Acosta v. Owens, No. 6:12-cv-01303-DCN, 2013 WL 652557 (D.S.C. filed Feb. 21, 2013, and entered Feb. 22, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Acosta’s failure to object to the magistrate judge's recommended disposition of his failure-to-protect claim waives our review of the district court’s disposition of that claim. See United States v. Midgette, 478 F.3d 616, 621-22 (4th Cir.2007).